Judgment unanimously affirmed, without costs. Memorandum: Claimant was injured when his motorcycle ran off a road at a curve. Two well-qualified experts tested the maximum safe speed at which the curve should be negotiated, and concluded that it could be traveled safely at the legal speed limit of 50 MPH. The testing method employed was one of common usage and is prescribed by the New York State Manual of *1027Uniform Traffic Control Devices for determining the recommended speed on curves. The results of these tests were not disputed by claimant. The claimant’s expert relied on such test method but also on an alternative testing method which showed an estimated maximum safe speed of 43-47 MPH. The trial court was justified in finding that 50 MPH was a safe speed limit. In any event, since testimony produced by claimant at the trial placed his speed at 40 or 45 MPH, a failure to post a sign stating a speed limit of 40 or 45 MPH should not be considered as contributing to claimant’s accident. (Appeal from judgment of Court of Claims dismissing claim for damages for negligence.) Present—Moule, J. P., Cardamone, Mahoney, Goldman and Witmer, JJ.